Q-rant, O. J.
(concurring ). I concede that there are cases where results are indicative of negligence, and are therefore admissible in evidence. If Gregory v. Railway, 138 Mich. 368, can be justly construed as stated in my Brother Carpenter’s opinion, and if the profession so understand it, it should be modified, or, if necessary, overruled. However, a careful reading of the opinion and of the record and briefs in that case will show that it does not hold that the evidence of accidents (without detailing them), or of the conditions which might result in accidents, is not competent. No such question was raised in that case before the trial court or in the briefs of counsel in this court. I have re-examined them. Upon the trial, after the concession made by the defendant that the crossing was in the same condition that it had been for a long time before the accident, counsel for plaintiff stated “that the evidence was offered for the purpose of showing that the rail at that place extended above the level of the street; also as constructive notice to the com*113pany, defendant.” Counsel for plaintiff, Gregory, stated their position in their brief as follows:
“ This testimony is admissible for the purpose of showing a continuation of the defect in question, from which continuation notice to the defendant may be inferred.”
Therefore the question now before us was not presented in that case. The authorities cited in that opinion (written by the writer of this) do, in my judgment, sustain the rule that, under the circumstances in the Gregory Case, and the contentions and concessions of counsel therein, evidence of prior accidents was immaterial. The question, however, in my judgment, is of no consequence in this case, since the trial judge, when his attention was called to the Gregory Case, emphatically instructed the jury to disregard the evidence complained of. I, therefore, concur in affirming the judgment.